Beck, P. J.
I can not concur in the judgment of affirmance in this case. I do not differ greatly with the majority as to the general principles stated in headnotes 4 (&) and (e); but viewing the principle there stated in the light of the uncontradicted facts in this ease, it leads to a conclusion that is not authorized under the established principles underlying the right’ of eminent domain. “The proper view of the right of eminent domain seems to be that it is a right belonging to a sovereignty to. take private property for its own public uses, and not for those of another. Beyond that, there exists no necessity; which alone is the foundation of the right.” Kohl v. United States, 91 U. S. 367 (supra). In the case of Grover Irrigation &c. Co. v. Lovella Ditch &c. Co., 21 Wyo. 204 (131 Pac. 43, Ann. Cas. 1915D, 1207), the Supreme Court of Wyoming said: “The right of eminent domain can not be exercised to acquire property rights in aid of an enterprise for the irrigation of lands in another State, notwithstanding there may be incidental benefits to residents of the State where the property sought is situated by creating a new channel for the employment of capital and labor.” The Supreme Court of Alabama says: “It seems to be an admitted fact generally that the power inheres in a State for domestic uses only, to be exercised for the benefit of its own people, and can not be extended merely to promote the public uses of a foreign State.” Columbus Waterworks Co. v. Long, 121 Ala. 245. And in Lewis on Eminent Domain, § 310, this doctrine *924is stated: “The public use for which property may be taken is a public use within the State from which the power is derived.” These principles are recognized and restated in numerous decisions collected and discussed at length in the case of Grover Irrigation & Land Co. v. Lovella &c. Co., supra. See, in this connection, Thom v. Ga. Mfg. Co., 128 Ga. 187 (57 S. E. 75). It is also a recognized principle that the fact that a neighboring State may incidentally partake of the fruits of the exercise of the power of eminent domain will not be ground for enjoining the exercise of the right of a corporation which has been vested with that right. But in this case it plainly appears that the citizens of the State of Georgia, which has vested the corporation here in question with the right of eminent domain, will not enjoy more than an insignificant part of the fruits of the exercise of that power. The service to the citizens of Georgia will be incidental, while the main purpose is to produce electrical power which will be delivered to a foreign corporation in a foreign State and there used as it may see fit, so far as the courts of this State can determine. The fact that the power produced and transmitted to the control of the Tennessee corporation in Tennessee may be retransmitted to a Georgia public-service corporation can not affect the case, because the retransmission of the power from Tennessee will be dependent upon the will and determination of the Tennessee corporation as to the use it will make of the power transmitted to it, and its determination of that question can not be controlled by any Georgia authority.